 
Exhibit 10.24

VESTING AGREEMENT
THIS VESTING AGREEMENT (this “Agreement”) is entered into by and between PEDEVCO
CORP., a Texas corporation (the “Company”), and DAVID Z. STEINBERG, an
individual residing in New Jersey (the “Director”), effective as of July 14,
2016.
W I T N E S S E T H
WHEREAS, the Company and the Director desire to enter into this Vesting
Agreement to provide for a one (1) year delay of vesting with respect to 214,286
shares of unvested Company restricted common stock held by the Director, which
shares were originally granted to the Director by the Company on October 7,
2015, and which are currently subject to vest in full on July 15, 2016 (the
“Unvested Stock”); and
WHEREAS, this Agreement shall be effective immediately.
NOW THEREFORE, in consideration of the terms set forth herein and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1. Delay of Vesting of Unvested Stock. Immediately upon the effectiveness of
this Agreement, the future vesting of Unvested Stock subject to vesting on July
15, 2016 held by the Director shall be delayed for a period of one (1) year,
with the new vesting date being July 15, 2017, subject to the terms of the
restricted shares grant agreement governing the Unvested Shares.
2. Conflicting Agreements. In the event of a conflict between the terms of this
Agreement and any applicable restricted shares grant agreement governing the
Unvested Shares, the terms of this Agreement shall govern.
3. Miscellaneous.
3.1. Modification and Waiver. The provisions, terms, covenants, representations,
warranties and conditions of this Agreement may be waived only by a written
instrument executed by the party waiving compliance. The failure of any party at
any time to require performance of any provisions hereof shall in no manner
affect the right at a later date to enforce the same. No waiver by any party of
any condition, or breach of any provision, term, covenant, representation,
warranty or condition contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or of the breach of any other
provision, term, covenant, representation, warranty or condition of this
Agreement. This Agreement may be modified or amended only by a writing signed by
both parties hereto.
3.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction).
3.3. Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
3.4. Successors; Third Party Beneficiaries. This Agreement is personal to the
Director and without the prior written consent of the Company shall not be
assignable by the Director. This Agreement is assignable by the Company and
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.
 

 
 
3.5. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
COMPANY:
 
PEDEVCO CORP.,
a Texas corporation
 
 
 
 
 
 
By:  
/s/ Michael L. Peterson
 
 
Name:

Michael L. Peterson
 
 
Title:
President and CEO
 
 

 
 
 
DIRECTOR:

 
 

 
 
 
/s/ David Z. Steinberg
 
 
David Z. Steinberg
 

 
 
2


